Case 2:18-mj-02735-DUTY Document 3 Filed 12/13/18 Page 1 of 1 Page |D #:66
Caee 2:18~mj-02735-DUTY *SEALED* Document 2 *SEALED* F`lled 10/30/18 Page 2 ot 10

 

 

Page ED #:35
Retm‘n
Case Nc: Daie and lime warrant ServeaT an pravider.'
2218»MJ~02735 10/31/2018 at 1252pm (PST)

 

 

laventory niaa'e in the presence af:
Kyle Baifey

 

Inven£'ory afdafa seized.'

[Piease provide a description of the information produced.]

1 USB thumb drive containing the backup copy of the VPS Webserver.

Subscriber information

Transcripts of chats conducted With customer Service representatives Of Namecheap |nc.

 

Certificaz.‘ion

 

 

1 declare under penalty afperjwy that 1 am an aj‘icer involved in the execution aftni.s' warrant and that this
inventory is correct and was returned along with the original warrant !0 the designated judge through afling
with fhc Cferk’s Ojj'ice.

Date: [Z'/ é'// /C{§ W/,%/'~

 

 

, Execating officer 's signature
VCHH@'t/L\ HC`-f\~\/°-f$O-:\ S.Q¢€e¢l`@el £r/@{/‘"?`

Prinied name anar rifle

 

 

